Exhibit 10.3

THIS PARENTAL GUARANTEE AGREEMENT, dated as of January 20, 2017 (this “Parental
Guarantee Agreement”), is made by Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”) in favor of National Union Fire Insurance Company of
Pittsburgh, Pa., for itself and as appointed agent for the Reinsureds under the
Reinsurance Agreement and as beneficiaries’ agent for the beneficiaries under
the Trust Agreement (“NUFIC”, and NUFIC and the Reinsureds, including NUFIC,
under the Reinsurance Agreement individually or collectively, as the context may
require, referred to as “Reinsured”), and with respect to certain obligations of
National Indemnity Company, a Nebraska property and casualty insurance company
(“NICO”).

WITNESSETH:

WHEREAS, pursuant to the Aggregate Excess of Loss Reinsurance Agreement, dated
as of January 20, 2017, by and between the Reinsured and NICO (the “Reinsurance
Agreement”), the Reinsured ceded to NICO Ultimate Net Loss in excess of the
Retention, subject to the Reinsurer’s Aggregate Limit.

WHEREAS, NICO is a wholly-owned subsidiary of Berkshire and Berkshire shall
derive direct or indirect benefit from the transactions contemplated by the
Reinsurance Agreement;

WHEREAS, in connection with entry into the Reinsurance Agreement, NICO, and
NUFIC, as beneficiaries’ agent (“Trust Beneficiaries’ Agent”) for the Reinsureds
(the “Trust Beneficiaries”), have agreed to enter into a Trust Agreement (the
“Trust Agreement”) with Wells Fargo Bank, National Association, pursuant to
which NICO shall create a trust to hold assets as security for the satisfaction
of the obligations of NICO to the beneficiaries thereunder; and

WHEREAS, to induce the Reinsureds to enter into the transactions contemplated by
the Reinsurance Agreement, Berkshire has executed and delivered this Parental
Guarantee Agreement;

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth herein, and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, and intending to be legally bound
hereby, Berkshire and NUFIC (each individually, a “Party” and collectively, the
“Parties”) hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Reinsurance Agreement or
Trust Agreement as applicable. The following terms shall have the following
meanings when used in this Parental Guarantee Agreement:

“Beneficiary” means NUFIC, acting for itself and as appointed agent on behalf of
the Reinsureds under the Reinsurance Agreement and/or Trust Beneficiaries under
the Trust Agreement.

“Berkshire” has the meaning set forth in the Preamble and includes successors
and permitted assigns.

“Collateral” shall have the meaning provided in the Trust Agreement.

 

-1-



--------------------------------------------------------------------------------

“Collateral Obligations” has the meaning set forth in Section 2.1(a).

“Collateral Triggering Event” shall have the meaning provided in the Trust
Agreement.

“Dispute” shall have the meaning provided in the Reinsurance Agreement.

“Guaranteed Obligations” has the meaning set forth in Section 2.1(a).

“Insolvency Event” means, in respect of any Person, the occurrence or
continuance of any of the following events, acts, occurrences or conditions,
whether such event, act, occurrence or condition is voluntary or involuntary or
results from the operation of law or pursuant to or as a result of compliance by
that Person with any judgment, decree, order, rule or regulation of any court or
administrative or governmental body: (i) that Person shall commence a voluntary
case concerning itself under any insolvency laws or otherwise commence any other
proceeding under any bankruptcy, rehabilitation, liquidation, conservation,
dissolution, reorganization, arrangement, adjustment of debt, relief of debtors,
insolvency or similar law of any jurisdiction whether now or hereafter in effect
relating to such Person (any of the foregoing, an “Insolvency Proceeding”); (ii)
an involuntary Insolvency Proceeding is commenced against that Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver, rehabilitator, custodian or liquidator is appointed for, or
takes charge of, all or substantially all of the property of that Person;
(iv) any order for relief or other order approving any such case or proceeding
is entered; (v) that Person is adjudicated insolvent or bankrupt; (vi) that
Person suffers any appointment of any custodian or the like for it or any
substantial part of its property, which appointment continues undischarged or
unstayed for a period of thirty (30) calendar days; (vii) that Person makes a
general assignment for the benefit of creditors; (viii) that Person shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; (ix) that Person shall call a meeting of its
creditors with a view of arranging a composition or adjustment of its debts;
(x) that Person shall by any act or failure to act consent to, approve of or
acquiesce in any of the foregoing; or (xi) any corporate action is taken by such
Person for the purpose of effecting any of the foregoing items (i)–(x).

“Interest” has the meaning set forth in Section 2.1(b).

“Interest Rate” shall have the meaning provided in the Reinsurance Agreement.

“NICO” has the meaning set forth in the Preamble and includes successors and
permitted assigns.

“NUFIC” has the meaning set forth in the Preamble and includes successors and
permitted assigns.

“Parental Guarantee” has the meaning set forth in Section 2.1(a).

“Parental Guarantee Agreement” has the meaning set forth in the Preamble.

“Party” or “Parties” has the meaning set forth in the Recitals.

“Proceeds” means “proceeds” as such term is defined in the UCC.

“Reinsurance Agreement” has the meaning set forth in the Recitals.

“Reinsurance Credit Event” shall have the meaning provided in the Reinsurance
Agreement.

 

-2-



--------------------------------------------------------------------------------

“Required Amount” shall have the meaning set forth in the Trust Agreement.

“Security Amount” shall have the meaning set forth in the Trust Agreement.

“Trigger Events” shall have the meaning set forth in Section 2.1(b).

“Trust Account” shall have the meaning set forth in the Trust Agreement.

“Trust Agreement” shall have the meaning set forth in the Recitals.

“Trustee” shall have the meaning set forth in the Trust Agreement.

“Ultimate Net Loss” shall have the meaning provided in the Reinsurance
Agreement.

ARTICLE II

PARENTAL GUARANTEE

Section 2.1 Parental Guarantee.

(a) Berkshire hereby unconditionally and irrevocably guarantees (the “Parental
Guarantee”) NICO’s full and prompt payment and, in the case of the obligations
set forth in (ii) below (the “Collateral Obligations”), performance when due of
NICO’s obligations for: (i) the payment of all Ultimate Net Loss due and owing
by NICO, pursuant to and in accordance with the applicable provisions of the
Reinsurance Agreement, subject always to the Aggregate Limit; and (ii) the
transfer and assignment of assets into the Trust Account when required,
including upon the occurrence of a Collateral Triggering Event or a Reinsurance
Credit Event, pursuant to and in accordance with the applicable provisions of
the Reinsurance Agreement and the Trust Agreement (such obligations,
collectively, the “Guaranteed Obligations”).

(b) Except as set forth in Article III, the Beneficiary shall be entitled to
proceed against Berkshire under this Parental Guarantee Agreement only following
the occurrence of a Trigger Event. If NICO, after any of the events listed under
(i), (ii) or (iii) below (the “Trigger Events”) has occurred, has not timely
paid (or, in the case of Collateral Obligations, performed) a Guaranteed
Obligation within thirty (30) days after the due date of such Guaranteed
Obligation, the Beneficiary may proceed directly and at once, upon written
notice to NICO and Berkshire, against Berkshire to obtain payment (or, in the
case of Collateral Obligations, performance) of the full amount or any portion
of the Guaranteed Obligation that is then due and payable and has not been paid
(or, in the case of Collateral Obligations, performed) by NICO, together with
interest on any such payments at the Interest Rate accrued from the applicable
due date until the date of such payment (“Interest”). Following the occurrence
of a Trigger Event, the Beneficiary shall be entitled to so proceed directly
against Berkshire without first proceeding against or joining NICO or any other
Person. The Trigger Events are as follows:

(i) any dissolution, liquidation, conservation, rehabilitation, bankruptcy,
statutory reorganization, receivership, compulsory composition or similar
statutory or delinquency proceeding involving NICO;

(ii) a final arbitration award, court order, decision or judgment with no appeal
or stay pending (A) has been issued against NICO in favor of a Reinsured under
the Reinsurance Agreement or the Trust Beneficiaries or the Trust Beneficiaries’
Agent under the Trust Agreement and remains unpaid (or, in the case of
Collateral Obligations, unperformed) by NICO, or (B) has been issued against a
Reinsured with respect to a claim in respect of Subject Liabilities that NICO
has acknowledged in writing its obligation to pay and such claim remains unpaid
by NICO; or

(iii) NICO has acknowledged in writing its obligation to pay (or, in the case of
Collateral Obligations, perform) a Guaranteed Obligation and such Guaranteed
Obligation remains due and unpaid (or, in the case of Collateral Obligations,
unperformed) by NICO.

 

-3-



--------------------------------------------------------------------------------

(c) This Parental Guarantee Agreement is a guarantee of payment (or, in the case
of Collateral Obligations, performance) and not of collection merely, and upon
the occurrence of a Trigger Event and any failure of NICO to pay (or, in the
case of Collateral Obligations, perform) a Guaranteed Obligation as set forth
above the Beneficiary, may, at its option, proceed directly and at once, with
written notice, against Berkshire to collect and recover the full amount of
NICO’s liability to pay (or, in the case of Collateral Obligations, perform)
such Guaranteed Obligation (or any portion thereof) then due and owing, together
with any applicable Interest, and otherwise enforce the Collateral Obligations.
The Parental Guarantee is a continuing guaranty and the obligations of Berkshire
hereunder are and shall be absolute under any and all circumstances,
irrespective of, and Berkshire hereby waives, any defense it may have relating
to: (i) any lack of validity, regularity or enforceability of this Parental
Guarantee Agreement, the Reinsurance Agreement or the Trust Agreement, (ii) any
change in time or place of payment of or other term of the Guaranteed
Obligation, or any other amendment or waiver of or consent to departure from
this Parental Guarantee Agreement, the Reinsurance Agreement, or the Trust
Agreement, (iii) except with respect to whether a Trigger Event has occurred,
any change, restructuring or termination of the corporate structure or
existence, including a Change of Control, of NICO or Berkshire, or any
dissolution, liquidation, conservation, rehabilitation, bankruptcy, statutory
reorganization, receivership, compulsory composition, or similar statutory or
delinquency proceeding affecting NICO or Berkshire or any of its assets or any
resulting release or discharge of any obligation of NICO under the Reinsurance
Agreement or the Trust Agreement or (iv) in the case of a Trigger Event of the
type described in Section 2.1(b)(ii) or Section 2.1(b)(iii), any defense,
set-off or other circumstance which might otherwise constitute a defense
available to Berkshire or, except as to set-offs, to NICO. Notwithstanding
anything contained herein to the contrary, nothing in this Parental Guarantee
Agreement shall preclude Berkshire from asserting a valid claim or valid defense
to the effect that the Guaranteed Obligation has been paid, discharged or
satisfied in full in accordance with the terms of the Reinsurance Agreement or
the Trust Agreement, as applicable. Except as otherwise expressly set forth in
this Parental Guarantee Agreement, Berkshire hereby expressly waives promptness,
diligence, demand, notice of dishonor, non-payment, non-performance or other
default with respect to the Guaranteed Obligations, or any requirements that any
right or power be exhausted or any action taken against NICO. To the extent that
Berkshire shall have made any payments under this Parental Guarantee Agreement,
any rights to subrogation which Berkshire may have as a result of any such
payment shall be deferred, postponed and subordinated to the prior indefeasible
payment in full of the Guaranteed Obligations. If all or any part payment
applied to the Guaranteed Obligation is or must be recovered, rescinded or
returned to NICO, Berkshire or any other Person because of a dissolution,
liquidation, conservation, rehabilitation, bankruptcy, statutory reorganization,
receivership, compulsory composition, or similar proceeding affecting any Party,
such Guaranteed Obligation shall be deemed to have continued in existence, and
this Parental Guarantee Agreement shall continue in effect as to such Guaranteed
Obligation, all as though such payment had not been made.

 

-4-



--------------------------------------------------------------------------------

(d) Berkshire shall pay on demand all fees and out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) incurred by the Beneficiary in any way
relating to the successful enforcement of the rights of the Beneficiary
hereunder. The Beneficiary shall pay on demand all fees and out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) incurred by
Berkshire in any way relating to its defense of an unsuccessful action by the
Beneficiary hereunder. Notwithstanding anything to the contrary in this Section
2.1(d), the Beneficiary shall not be entitled to be reimbursed hereunder for the
costs or out-of-pocket expenses incurred in connection with any notice or demand
required under Section 2.1(b) to the extent that such demand is not disputed or
objected to by Berkshire.

(e) For the avoidance of doubt, but subject to Section 2.1(d), the payment (or,
in the case of Collateral Obligations, performance) of a Guaranteed Obligation
by Berkshire pursuant to this Parental Guarantee Agreement shall be deemed to
satisfy NICO’s obligation to perform or pay such Guaranteed Obligation for any
purpose, including under the Reinsurance Agreement, or the Trust Agreement, as
applicable. The Beneficiary shall not be entitled to obtain payment (or, in the
case of Collateral Obligations, performance) of a Guaranteed Obligation from
NICO under the Reinsurance Agreement or the Trust Agreement or withdraw funds
from the Trust Account or any replacement or successor thereof or substitution
therefor to satisfy a Guaranteed Obligation to the extent that such Guaranteed
Obligation has theretofore been paid or performed in full by Berkshire under
this Parental Guarantee Agreement. In furtherance of the foregoing, the
Beneficiary hereby agrees that any amounts paid by Berkshire under this Parental
Guarantee Agreement shall be in satisfaction of any such amounts due and payable
(but unpaid) by NICO under the Reinsurance Agreement, or the Trust Agreement, as
applicable.

(f) Berkshire waives any and all rights of subrogation to NICO’s rights with
respect to the Trust Account and any claims it may have with respect thereto now
or in the future and whether by reason of any payment made by it of a Guaranteed
Obligation or otherwise.

ARTICLE III

REMEDIES; RIGHTS UPON DEFAULT, INSOLVENCY, ETC.

Section 3.1 Insolvency Event. Upon the occurrence and continuance of an
Insolvency Event of Berkshire, Beneficiary may proceed directly against
Berkshire, independent of the existence or non-existence of a Trigger Event at
such time. For the avoidance of doubt, for purposes of this Section 3.1, the
Guaranteed Obligations with respect to the Trust Account shall include the
obligation to contribute to the Trust Account the amounts necessary to satisfy
the payment and performance obligations under the Trust Agreement with respect
to the Security Amount or the Required Amount applicable to the Trust Account in
effect at the time of the Insolvency Event of Berkshire and thereafter.

ARTICLE IV

DISPUTE RESOLUTION; ARBITRATION

Section 4.1 Arbitration of Disputes Not Resolved by Negotiation.

All Disputes arising under or in any way related to this Parental Guarantee
Agreement, specifically including without limitation Disputes concerning alleged
fraud in the inducement of any Transaction Document or other wrongful
pre-Closing conduct shall, to the extent not resolved by negotiation between the
Parties, be resolved by arbitration in a consolidated arbitration involving all
agreements and Parties relevant to the dispute. Any Person that is a Party to
any Transaction Document shall have an absolute right to intervene in any such
arbitration.

 

-5-



--------------------------------------------------------------------------------

Section 4.2 Procedure for Arbitration and Mandatory Pre-Arbitration Negotiation.

(a) The procedures for the arbitration and for the mandatory pre-arbitration
negotiation are set forth in Article XIII of the Reinsurance Agreement, which is
hereby incorporated herein. Arbitration hereunder shall be conducted in New York
City, New York.

(b) In considering any relief to be awarded, the arbitrators (and the Designated
Court, as appropriate) shall take into account the Parties’ view that the nature
and uniqueness of the relationships created under the Transaction Documents as a
whole render specific performance the remedy of choice hereunder where it is
possible to implement that remedy.

Section 4.3 Permitted Judicial Proceedings.

The only permitted judicial proceedings relating to any Dispute are those set
forth in, and are subject to the exclusive jurisdiction provisions of, Section
13.2(f) of the Reinsurance Agreement. Each Party finally and irrevocably waives
any right to trial by jury of any matter or issue in such a permitted judicial
proceeding.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Entire Agreement. This Parental Guarantee Agreement, the Reinsurance
Agreement, the Trust Agreement and any other documents delivered pursuant hereto
or thereto, constitute the entire agreement among the Parties and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof
and thereof.

Section 5.2 Waiver and Amendment. This Parental Guarantee Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by an instrument in writing signed by the Parties hereto, or, in
the case of a waiver, by the Party waiving compliance. No delay on the part of
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. No waiver of any breach of this Parental Guarantee Agreement shall
be held to constitute a waiver of any other or subsequent breach.

Section 5.3 Successors and Assigns. The rights and obligations of the Parties
under this Parental Guarantee Agreement shall not be subject to assignment
without the prior written consent of the other Parties, and any attempted
assignment without the prior written consent of the other Parties shall be
invalid ab initio. The terms of this Parental Guarantee Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against the
successors and permitted assigns of the Parties.

Section 5.4 Construction; Interpretation. The Parties have participated jointly
in the negotiation and drafting of this Parental Guarantee Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Parental Guarantee Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Parental

 

-6-



--------------------------------------------------------------------------------

Guarantee Agreement. When a reference is made to a Section such reference shall
be to a Section of this Parental Guarantee Agreement unless otherwise indicated.
Whenever the words “include”, “includes” or “including” are used in this
Parental Guarantee Agreement, they shall be deemed to be followed by the words
“without limitation.” The term “Parental Guarantee Agreement,” means this
Parental Guarantee Agreement as amended or supplemented, and the words “hereof,”
“herein,” “hereto,” “hereunder” and other words of similar import shall refer to
this Parental Guarantee Agreement in its entirety and not to any particular
Section or provision of this Parental Guarantee Agreement. Reference to any
applicable Law means such applicable Law as amended, modified, codified,
replaced or reenacted, and all rules and regulations promulgated thereunder.
References to a Person are also to its successors and permitted assigns.

Section 5.5 Governing Law and Jurisdiction. This Parental Guarantee Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts entered into therein, without reference to
principles of choice of law or conflicts of laws that would require the
application of the law of another jurisdiction.

Section 5.6 No Third Party Beneficiaries. Except for the Reinsureds and Trust
Beneficiaries, each of which shall be an express third party beneficiary hereof,
nothing in this Parental Guarantee Agreement is intended or shall be construed
to give any Person, other than the Parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Parental Guarantee Agreement or any
provision contained herein.

Section 5.7 Counterparts. This Parental Guarantee Agreement may be executed by
the Parties in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the Parties
notwithstanding the fact that all Parties are not signatory to the original or
the same counterpart. Each counterpart may consist of a number of copies hereof
each signed by less than all, but together signed by all of the Parties. Each
counterpart may be delivered by facsimile transmission, which transmission shall
be deemed delivery of an originally executed document.

Section 5.8 Severability. Any term or provision of this Parental Guarantee
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Parental Guarantee Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Parental Guarantee
Agreement in any other jurisdiction, so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. If any provision of this Parental Guarantee Agreement is
so broad as to be unenforceable, that provision shall be interpreted to be only
so broad as is enforceable. In the event of such invalidity or unenforceability
of any term or provision of this Parental Guarantee Agreement, the Parties shall
use their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the Parties as reflected herein, while curing
the circumstance giving rise to the invalidity or unenforceability of such term
or provision.

Section 5.9 Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be irreparably damaged in the event that any of the
provisions of this Parental Guarantee Agreement were not performed or complied
with in accordance with their specific terms or were otherwise breached,
violated or unfulfilled. Accordingly, each of the Parties

 

-7-



--------------------------------------------------------------------------------

agrees that the other Party shall be entitled to an injunction or injunctions to
prevent noncompliance with, or breaches or violations of, the provisions of this
Parental Guarantee Agreement by the other Party and to enforce specifically this
Parental Guarantee Agreement and the terms and provisions hereof in any action
instituted in accordance with Section 5.5, in addition to any other remedy to
which such Party may be entitled, at law or in equity. In the event that any
action is brought in equity to enforce the provisions of this Parental Guarantee
Agreement, no Party will allege, and each Party hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The Parties further agree
that (i) by seeking the remedies provided for in this Section 5.9, a Party shall
not in any respect waive its right to seek any other form of relief that may be
available to a Party under this Parental Guarantee Agreement, including monetary
damages in the event that this Parental Guarantee Agreement has been terminated
or in the event that the remedies provided for in this Section 5.9 are not
available or otherwise are not granted and (ii) nothing contained in this
Section 5.9 shall require any Party to institute any action for (or limit any
Party’s right to institute any action for) specific performance under this
Section 5.9 before exercising any other remedies under this Parental Guarantee
Agreement that may be available then or thereafter nor shall the commencement of
any action pursuant to this Section 5.9 or anything contained in this
Section 5.9 restrict or limit any Party’s right to pursue any other remedies
under this Parental Guarantee Agreement that may be available then or
thereafter.

Section 5.10 Incontestability. Each Party hereby acknowledges that this Parental
Guarantee Agreement, and each and every provision hereof, is and shall be
enforceable according to its terms. Each Party hereby irrevocably waives any
right to contest in any respect the validity or enforceability hereof. This
Parental Guarantee Agreement shall not be subject to rescission, or to an award
of damages, restitution, or reformation in lieu thereof, on any basis
whatsoever, including intentional fraud.

Section 5.11 Notice. Any notice, request, demand, waiver, consent, approval or
other communication required or permitted to be given by any Party hereunder
shall be in writing and shall be delivered personally, sent by facsimile
transmission, sent by registered or certified mail, postage prepaid, or sent by
a standard overnight courier of national reputation with written confirmation of
delivery. Any such notice shall be deemed given when so delivered personally, or
if sent by facsimile transmission, on the date received (provided that any
notice received after 5:00 p.m. (addressee’s local time) shall be deemed given
at 9:00 a.m. (addressee’s local time) on the next Business Day), or if mailed,
on the date shown on the receipt therefor, or if sent by overnight courier, on
the date shown on the written confirmation of delivery. Such notices shall be
given to the following address:

If to Beneficiary, to:

National Union Fire Insurance Company of Pittsburgh, Pa.

175 Water Street

New York, NY 10038

Attn: Chief Ceded Reinsurance Officer

 

-8-



--------------------------------------------------------------------------------

With copies to:

National Union Fire Insurance Company of Pittsburgh, Pa.

175 Water Street

New York, NY 10038

Attn: General Counsel

If to Grantor, to:

National Indemnity Company

1314 Douglas Street, Suite 1400

Omaha, NE 68102-1944

Attn: General Counsel

With a copy to:

Berkshire Hathaway Group

100 First Stamford Place

Stamford, CT 06903

Attn: General Counsel

If to Berkshire, to:

Berkshire Hathaway Inc.

3555 Farnam Street

Omaha, NE 68131

Attn: Chief Financial Officer

Beneficiary, Berkshire or NICO may change its notice provisions hereunder on
fifteen (15) calendar days’ advance notice in writing to each of such other
Persons.

Section 5.12 Representations and Warranties. As of the date hereof, Berkshire
hereby represents and warrants that (i) it has obtained all authorizations and
approvals required under applicable Law to enter into and perform its
obligations hereunder; (ii) it has all requisite corporate power and authority
to enter into this Parental Guarantee Agreement and to perform its obligations
hereunder; (iii) its execution and delivery of this Parental Guarantee
Agreement, and its performance of its obligations hereunder, have been duly
authorized by all necessary corporate action; and (iv) this Parental Guarantee
Agreement, when duly executed and delivered

 

-9-



--------------------------------------------------------------------------------

by the other Parties hereto, will be a valid and binding obligation, enforceable
against it in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar Laws affecting creditors’ rights generally, by applicable
insurance insolvency and liquidation statutes and regulations and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(The remainder of this page has been intentionally left blank.)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Parental Guarantee Agreement
as of the day and year first set forth above.

 

BERKSHIRE HATHAWAY INC. By:  

/s/ Marc D. Hamburg

  Name:   Marc D. Hamburg   Title:   Senior Vice President NATIONAL UNION FIRE
INSURANCE COMPANY OF PITTSBURGH, PA., for itself and as appointed agent for the
Reinsureds and Trust Beneficiaries By:  

/s/ Jeremy D. Edgecliffe-Johnson

  Name:   Jeremy D. Edgecliffe-Johnson   Title:   President and Chief Executive
Officer NATIONAL INDEMNITY COMPANY By:  

/s/ Brian G. Snover

  Name:   Brian G. Snover   Title:   Senior Vice President

[Signature Page to Parental Guarantee Agreement]